DETAILED ACTION
Claims 1-6, 8-16 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 April 2022 has been entered.
Response to Amendment
With regard to the Final Office Action from 27 January 2022, the Applicant has filed a response on 27 April 2022.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11 and 20 have been considered but are moot because of the new ground of rejection raised by the amendment to the claims. The claims will be addressed based on their current presentation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Considering independent claim 1 (also claims 11 and 20), the invention states
identifying, responsive to determining the voice input corresponds to a voice command, the voice command is associated with an enabled voice command of an active application, wherein the enabled voice command is associated with an actionable function by the active application, wherein the voice command is different from voice commands executable by the active application …
The indicated section above provides that the voice command is associated with an enabled voice command of an active application. This further indicates that the enabled voice command is associated with an actionable function by the active application, ensuring that the enabled voice command is dedicated toward an action which would be performed by the active application. This limitation further goes to indicate that the voice command is however different from voice commands that are executable by active application.
An issue arises here in that the limitation from its beginning requires that the voice command is associated with an enabled voice command linked with a function that gets performed by an active application. But the limitation goes on to further contradict this by stating that the voice command is different from voice commands that are executable by the active application after indicating that the voice command associated with the enabled voice command would have to be executable by the active application.
Claim 1, as well as independent claims 11 and 20 are hereby rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claims 2-6, 8-10, 12-16 and 18-20 are also rejected under 35 U.S.C. 112(b) based on their dependence on rejected base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Aggrawal et al (US 2018/0166074 A1) provides teaching for receiving an input from a user with the indication that the user intends to record audio content, wherein certain characteristics such as cadence is analysed from the user’s speech input [0012], [0084].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657